


Exhibit 10.4


 SUPPLEMENTAL PENSION AGREEMENT
With Kenneth J. Neises




This Agreement is entered into by and between Laclede Gas Company (the
“Company”) and Kenneth J. Neises (“Neises”).


RECITALS


WHEREAS, Neises is a key employee of the Company and was to retire on his
mandatory retirement date of November 1, 2005; and


WHEREAS, in recognition of the value of Neises’ services to the Company the
Board adopted resolutions on November 18, 2004 and October 26, 2007 allowing him
to work beyond his mandatory retirement date under the Retirement Plan up to
December 1, 2009;


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:


 
Article I – Definitions



1.1
“Code” means the Internal Revenue Code of 1986, as amended.
   
1.2
“Disability” means if Neises (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or  (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.
   
1.3
“Moody’s Corporate Bond Average Rate” means the “Published Monthly Average
Composite Yield on Seasoned Corporate Bonds” published by Moody’s Investor’s
Service, Inc. available at http://www.naic.org/research_moody.htm or a successor
site.
   
1.4
“Plans” means the Retirement Plan and the SERP.
   
1.5
“Retirement Plan” means the Employees’ Retirement Plan of Laclede Gas Company as
amended from time to time and any other qualified defined benefit pension plan
of the Company.
   
1.6
“SERP” means the Laclede Gas Company Supplemental Retirement Benefit Plan as
amended from time to time and any successor plan.


 
 
 
 

 
Article II – Nature of the Agreement



2.1
Overview of Benefits Provided by this Agreement.  This Agreement provides for a
deferred compensation benefit to Neises as described in more detail in Article
III (“Supplemental Pension Benefit”).  The Agreement does not modify Neises’
benefits under the Plans.
   
2.2
Nature of Contract.  Neises’ employment with the Company has been and will
continue to be at will.  Nothing contained in this Agreement shall be construed
to be a contract of employment for any term, nor as conferring upon Neises the
right to continue in the employ of the Company in his present capacity or any
other capacity.  Nothing contained in this Agreement shall be construed to
preclude termination of his employment at any time.  It is expressly understood
by the parties that this Agreement relates exclusively to compensation for
Neises’ services and is not an employment contract.



 
Article III – Calculation of Pension Benefit Amount



3.1
Supplemental Pension Benefit Formula.  Upon the earliest to occur of Neises’
death, Disability, or retirement, such date being known as the Calculation Date,
the Supplemental Pension Benefit under this Agreement shall be calculated and
shall be in an amount equivalent to:
   
(A+B+C) – D
   
where A, B, C, and D are as follows:
     
A.
= Neises’ monthly accrued benefit under the Plans calculated as if he had
retired on November 1, 2005 converted to a lump amount calculated using the PBGC
rate in effect on November 1, 2005 of 2.5% and other factors and formulas
effective under the Plans for retirements on November 1, 2005;
         
B.
= The difference between (i) the monthly accrued benefit calculated in A. above,
and (ii) the monthly accrued benefit calculated as if he had retired on November
1, 2007; with the difference between (i) and (ii) then converted to a lump sum
amount calculated using the lower of the PBGC rate in effect on November 1, 2007
of 3.25% or the PBGC rate in effect for retirements on the Calculation Date, and
other factors and formulas effective under the Plans for retirements on November
1, 2007;
         
C.
= The difference between (I) the monthly accrued benefit calculated in B.(ii),
and (II) the monthly accrued benefit calculated on the Calculation Date; with
the difference between (I) and (II) then converted to a lump sum amount
calculated using the factors and formulas effective under the Plans for
retirements on the Calculation Date; and
         
D.
= Neises’ monthly accrued benefit under the Plans converted to a lump sum amount
calculated using the factors and formulas effective under the Plans for
retirements on the Calculation Date.




 
 
 
- 2 -
 
 






   No Supplemental Pension Benefit shall accrue under this Agreement on and
after the Calculation Date.    
3.2
Payment of Supplemental Pension Benefit  The Supplemental Pension Benefit shall
be payable:
     
•
If payable due to Neises’ Disability or death, in a lump sum to Neises or his
beneficiary, as applicable, 30 days after the date of his Disability or death;
or
         
•
If payable due to Neises’ retirement, on the date that is six months after the
date of his retirement, or such earlier date as may be allowed by law.  From the
date of his retirement to the date of actual payment, the Supplemental Pension
Benefit shall earn simple interest at rate equal to the Moody’s Corporate Bond
Average Rate as in effect on the date of his retirement.



Article IV – General Provisions


4.1
General Creditor Status.  Neises’ claim against the Company under this Agreement
shall be that of an unsecured general creditor of the Company.  Any benefit
payable under the Agreement shall represent an unfunded and unsecured promise to
pay by the Company.  The Company shall not be obligated to set aside, earmark,
or escrow any funds or other assets to satisfy its obligations under this
Agreement.
   
4.2
Anti-assignation.  The interests of Neises and his beneficiaries under this
Agreement are not subject to the claims of their creditors and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, pledged,
anticipated, or encumbered.  Any attempt by Neises to transfer, alienate,
assign, pledge, anticipate, encumber, charge or otherwise dispose of any right
to benefits payable hereunder shall be void.  The Company may cancel and refuse
to pay any portion of a benefit that is sold, transferred, alienated, assigned,
pledged, anticipated or encumbered.
         
Distribution pursuant to a domestic relations order of all or any portion of the
Supplemental Pension Benefit may be paid to an Alternate Payee (as defined in
Section 414(p) of the Code) who is a former spouse in an amount specified in
such domestic relations order in a lump-sum cash payment as soon as
administratively feasible after it is determined that the order is a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).
   
4.4
Amendment.  The provisions of this Agreement may be amended or waived only with
the prior written consent of each of Neises and the Company.
   
4.5
Controlling State Law.  The laws of the State of Missouri shall be controlling
in all matters relating to this Agreement.
   
4.6
Severability.  In case any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the




 
 
 
- 3 -
 
 




 
Agreement, and the Agreement shall be construed and enforced as if such illegal
and invalid provisions had never been set forth.
   
4.7
Full Discharge of Obligation.  Payment of the Supplemental Pension Benefit shall
constitute (i) payment in full of the benefits due Neises and his beneficiaries
under this Agreement and (ii) fulfillment of all of the Company’s obligations
under this Agreement.
       
4.8
Tax Withholding.  All distributions under this Agreement, to the extent required
by law, shall be subject to withholding of federal, state and local taxes.
   
4.9
Code Section 409A.  Notwithstanding any other provision hereof, this Agreement
is intended to comply with Section 409A and shall at all times be interpreted in
accordance with such intent.  To the extent that any provision of the Agreement
violates Code Section 409A such that amounts would be taxable to Neises prior to
payment or otherwise subject to penalties under Code Section 409A, such
provision shall be automatically reformed or stricken to preserve the intent
hereof.
              IN WITNESS WHEREOF, the Company and Neises have executed this
Agreement this 7th day of March, 2008.







 



 
LACLEDE GAS COMPANY.
     
By  /s/ D. H. Yaeger
 
Title: Chief Executive Officer








         
/s/ Kenneth J. Neises
 
Kenneth J. Neises
   














 
 
 
- 4 -
 
 
